Citation Nr: 1243051	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  04-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a lung disorder, claimed as a residual of exposure to herbicides during service.

2.  Entitlement to service connection for bilateral femoral atherosclerosis (claimed as claudication of the legs).

3.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA), also described as mini-strokes.

4.  Entitlement to an effective date earlier than June 4, 2003, for entitlement to service connection for coronary artery disease (CAD), status post-coronary artery bypass graft (CABG).

5.  Entitlement to an initial rating higher than 10 percent prior to August 9, 2003, and higher than 60 percent since August 6, 2004, for CAD.

6.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disability. 
REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and September 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal.

The Veteran appeared at a Board hearing via video conference in October 2006 before an Acting Veterans Law Judge (VLJ) who is no longer at the Board.  The Board informed the Veteran of this fact in a January 2012 letter, and inquired if he desired another hearing.  See 38 C.F.R. § 20.707 (2012).  In his February 2012 response, he advised that he did not desire another hearing.  A transcript of the October 2006 hearing testimony is associated with the claims file.

In a decision dated in June 2010, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  While the case was pending before the Court, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (JMR).  In an Order dated in February 2011, the Court granted the JMR, vacated the June 2010 Board decision in part, and remanded the case to the Board for further appellate review consistent with the JMR.

The matter of entitlement to service connection for Parkinson's disease as due to herbicide exposure was raised in an April 2012 "notice of disagreement", but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The parties agreed in the JMR that the April 2007 VA respiratory examination was inadequate for review purposes because the examiner did not reference pertinent evidence in the claims file.  It was also concluded that the Veteran should be provided a VA examination to address whether bilateral femoral atherosclerosis and/or residuals of CVA are related to his presumed inservice exposure to herbicides.  

A February 2012 rating decision awarded entitlement to service connection for CAD with an initial 10 percent rating, effective in June 2003, and a 60 percent rating, effective August 6, 2004.  In May 2012, the Veteran appealed both the effective date and initial ratings.  There is no indication in the paper or the Virtual claims file that a statement of the case (SOC) has been issued on those issues.  In such cases, the appellate process has commenced and an appellant is entitled to a SOC on the issue.  See Pond v. West, 12 Vet. App. 341 (1999) and Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the just noted issues must be remanded to the RO for additional action.

The Veteran asserted entitlement to a TDIU as part of his disagreement with the initial rating of his CAD.  Further, the TDIU claim is intertwined with the other claims in issue.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, it too is remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall issue a SOC with regard to entitlement to an effective date earlier than June 4, 2003, for the grant of service connection for CAD, and entitlement to an initial rating higher than 10 percent prior to August 9, 2003, and higher than 60 percent since August 6, 2004, for CAD.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should those claims be returned to the Board.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.200 (2012).

2.  The RO shall return the claims file to the examiner who conducted the April 2007 lung examination.  Ask the examiner to review the April 2007 examination report and the claims file, to include a January 2006 chest x-ray that was read as having shown biapical pleuroparenchymal thickening with a calcified granuloma in the left upper lobe.  Ask the examiner to opine whether all of the medical evidence of record shows the Veteran to have a current lung/pulmonary disorder.  If yes, is there at least a 50-percent probability that any current lung/pulmonary disorder is causally related to service, including the calcified node noted on a June 1969 chest x-ray following a positive tuberculosis test?

The examiner is asked to provide a full explanation for any opinion rendered, to include specific comment as to agreement or disagreement with the December 2011 opinion of  Heath E. Scott, M.D., and the reason for agreement or disagreement.

If the examiner who conducted the April 2007 examination is no longer available, the RO will refer the claims file to an equally qualified examiner.  Should a substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  Thereafter, the RO will arrange an examination to determine if there is at least a 50-percent probability that the Veteran's CVA residuals and/or his bilateral femoral atherosclerosis (claimed as claudication of the legs) is causally related to his presumed exposure to herbicides..  The claims file must be provided for review by the examiner as part of the examination.  

The examiner is asked to specifically comment on the October 2005 private opinion of Kent Kyzar, M.D., and the December 2011 opinion of Heath E. Scott, M.D., and to indicate agreement or disagreement with the opinions.  The examiner is asked to provide a full explanation of the basis for any opinion(s) rendered.  The examiner is advised that, a medical opinion that finds no nexus between a disease and herbicide exposure simply because it is not on the VA list of associated diseases is inadequate on its face.  Such an opinion fails to address the issue of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The factors that an examiner should consider are: why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  Id.

4.  The RO will ask an appropriate examiner to determine if the Veteran's CAD renders him unable to obtain and maintain substantially gainful employment.  Should the RO make an additional award of entitlement to service connection, the RO will ask an appropriate examiner to opine whether the cumulative impact of any service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The examiner is asked to provide a full explanation for any opinion rendered.

5.  After completion of all of the above, the RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




